Title: Cash Accounts, August 1767
From: Washington, George
To: 



[August 1767]



Contra


Augt 2—
By Mrs Washington 5 Dollars
£ 1.10.0



By Jno. Houlsworth Hackling &ca
4. 0.0


3—
By Cash left with Lund Washington viz. 30 Dollars @ 6/ & 20/ paper
10. 0.0


7—
By Smith for Clamping my Wheels
0. 7.6



By Charity
5. 0.0


[Maryland currency]




By Ditto at Sundry times
3.17.0


11—
By 1 Whetstone
0. 1.3



By part to an express
0. 1.8


17—
By two pair of Stockings 6/8 & 4/6
0.11.2


21—
By Washing pr Rose Knowland
0.15.0


26—
By Nails 5d.—a Wooden Trae 2/
0. 2.5



By Mrs Washington
0. 8.3



By old Acct for entertaining Horses
0. 7.6



By Do for bringing my Horses in
0. 3.9


[Virginia currency]



22—
By Wm Hunt on Acct of Ditching
3. 0.0



By William Skilling
2. 0.0



By Captn Joseph Thompson
1. 2.0



By Lund Washington
3.18.0


